Citation Nr: 0119525	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW), including injury to the pleural cavity, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
GSW, with injury to muscle group (MG) XX, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right eye 
injury, described as perforation, resulting in traumatic 
cataracts, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to March 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to an increased evaluation for 
residuals of a GSW, with injury to the pleural cavity, is 
REMANDED to the RO for further development.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The objective evidence related to the veteran's GSW, 
residual injuries to MG XX, are limited to a hypersensitive 
2-inch scar below the right axilla.

3.  Service-connected residuals of GSW, residual injuries to 
MG XX, are no more than moderate.

4.  The veteran's service-connected right eye disability is 
currently manifested by visual acuity restricted to finger 
count at one foot, corneal scar, surgical aphakia, optic 
atrophy, apparent traumatic maculopathy, and nuclear 
sclerotic cataract format.  The nonservice-connected left eye 
has correctable vision to 20/25.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for GSW, 
residuals of MG XX injuries, in excess of 10 percent have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.56, 4.73, Diagnostic Code 5320 (2000). 

2.  The criteria for a separate evaluation not to exceed 10 
percent for residual tender and painful right chest GSW scar 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2000).

3.  The criteria for an increased rating for defective vision 
of the right eye have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6069 and 
6070 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduces several fundamental changes into VA's 
adjudication process including the elimination of any 
requirement that a claimant submit a well-grounded claim.  
Here, the Board is satisfied that all relevant facts have 
been properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claims and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims.  In this 
respect, the RO has obtained the veteran's treatment records 
and conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

A disability continuously rated at or above any evaluation of 
disability for 20 years or more will not be reduced except 
where such rating was based on fraud.  38 C.F.R. § 3.951 
(2000).  The service-connected eye injury, and residuals of 
GSW injuries, including the pleural cavity disability, has 
been continuously in effect for more than 20 years.  There is 
no evidence that such ratings were based on fraud and they 
are protected from reduction.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The degree of impairment resulting from a disability is a 
factual determination, with the Board's primary focus upon 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 
6 Vet. App. 396, 402 (1994).  Thus, considering the most 
recent VA examination and the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings for 
residuals of a right eye injury or for GSW injuries to MG XX 
are warranted.  However, the Board finds that a separate 10 
percent rating is warranted for a tender and painful right 
chest GSW entrance wound scar. 


a. Increased evaluation for residuals of a GSW, with injury 
to MG XX

The record indicates that service connection for GSW, right 
chest and back, was established in a March 1945 rating 
decision.  A 100 percent evaluation was assigned.  A November 
1945 rating revised the description to read GSW, chest, 
including scars, adhesions of the diaphragm, pain, paralysis 
7th intercostal nerve, right, fracture, 8th rib, and retained 
foreign body.

By rating decision in March 1948, a separate 10 percent 
rating was awarded for GSW, right chest, with residuals of 
injuries to MG XX.  This rating has remained in effect for 
over 20 years and is protected from reduction. 38 C.F.R. 
§ 3.951 (2000)

The criteria for evaluating injuries to muscles were revised 
in 1997.  These revisions resulted in slight modifications 
and rearrangement of the criteria rather than significant 
substantive changes in the criteria that might affect the 
outcome in this case.  In any event, as this claim for an 
increased rating was filed in February 2000, the only 
criteria that needs to be considered are the new criteria as 
revised in 1997.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 5 muscle groups for the neck and torso (Diagnostic 
Codes 5319 through 5323).  38 C.F.R. 4.55(b) (2000).  The 
veteran is currently assigned a 10 percent rating pursuant to 
38 C.F.R. 4.73, Diagnostic Code 5320, which describes injury 
to MG XX whose function is postural support of the body, and 
extension and lateral movement of the spine.  

Under Diagnostic Code 5320, a 10 percent rating is warranted 
for moderate impairment of the cervical and thoracic region, 
while a 20 percent rating is warranted for such impairment of 
the lumbar region; a 20 percent rating is warranted for 
moderately severe impairment of the cervical and thoracic 
region, while a 40 percent rating is warranted for such 
impairment of the lumbar region; and a 40 percent rating is 
warranted for severe impairment of the cervical and thoracic 
region, while a 60 percent rating is warranted for such 
impairment of the lumbar region. 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (2000).  

In addition, the Board notes that under 38 C.F.R. § 4.118, DC 
7804, Scars, tender and painful on objective demonstration 
warrant a 10 percent disability evaluation.  This rating will 
be assigned in addition to the schedular rating for the 
disorder when the requirements are met.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).
 
In assessing the degree of muscle impairment, the regulations 
provide that a moderate disability is indicated by a through 
and through or deep penetrating wound of relatively short 
track by single bullet or small shell or shrapnel fragment. 
Objective findings include entrance and (if present) exit 
scars linear or relatively small, and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of the muscle tonus; and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(d)(2) (2000).

A moderately severe disability is indicated by objective 
findings of entrance and (if present) exit scars, indicating 
track of the missile through one or more muscle groups, with 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, or tests 
of strength and endurance that demonstrate positive evidence 
of impairment when compared with the sound side. 38 C.F.R. 
§ 4.56(d)(3) (2000).

A severe disability is indicated by a through and through or 
deep penetrating wound due to high-velocity missile, or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings 
include ragged, depressed and adherent scars showing wide 
damage to muscle groups in the missile track, with loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Objective findings may also include muscle 
swelling and hardening abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side may indicate 
severe impairment of function.  In addition, X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, or 
adhesion of scar to one of the long bones, are signs of 
severe muscle impairment.  38 C.F.R. 4.56(d) (2000).

At a March 2000 VA examination, the veteran reported being 
shot underneath the right arm with an exit wound just medial 
to the right scapula requiring extended hospitalization at 
the time.  His only residuals were hypersensitivity to the 
scar under his right arm, and some back pain.  He underwent 2 
laminectomies subsequent to service, and was concerned that 
they may have been associated with his GSW.  

The examiner noted a 2-inch scar just below the right axilla.  
It was hypersensitive, depressed, and fixed to the underlying 
structure.  There was also a .5 inch slightly depressed; 
nontender scar on the anterior axillary line just below the 
level of the breast nipple from an injection site for 
treatment of an infection in service.  The veteran denied any 
symptoms associated with this scar.  On his back was a .5 cm 
depressed scar, nontender, medial to the right scapula.  
There was no evidence of muscle atrophy to the right scapular 
medial muscles, or limited right scapula range of motion.  
There was no ulceration or numbness associated with the 
scars.  The impression was GSW to right chest with exit wound 
to the right posterior chest wall with residuals of 
hypersensitivity to the right entrance wound scar.  While the 
veteran was concerned that his post service back surgery was 
related to his GSW, this was unfounded.  The exit wound was 
lateral to the spine and not associated with his recent 
history of laminectomies x 2.

In this case, service medical records show that the type of 
injury sustained in service is appropriately rated under the 
criteria for a moderate disability of muscles.  The record 
does not show a wound that more nearly approximates the 
criteria for a moderately severe disability of the muscles.

The VA examination report noted a through and through GSW to 
the right chest with an exit wound to the right posterior 
chest wall, medial to the right scapula, requiring extended 
hospitalization at the time.  The only current complaints 
were of hypersensitivity to the entrance scar under his right 
arm, and back pain.  

Concerning this, the Board notes that the records are silent 
regarding any disability or treatment for MG XX injury 
residuals for several decades.  In December 1999, the 
veteran, who was 81 years old, was admitted to a private 
hospital for a 3-day history of chest pain after cutting wood 
on his farm.  He received immediate relief with sublingual 
nitroglycerin.  At that time he denied any muscle aches, or 
musculoskeletal pains.  No musculoskeletal trigger points 
were palpate; and no gross scoliotic curvature, cyanosis, 
clubbing, or edema were noted in the upper or lower 
extremities.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected residuals of a gunshot wound to MG XX, or the right 
chest entrance wound scar, require frequent hospitalization.  
Similarly, he has not reported that he experiences, nor is 
there probative evidence showing, marked interference with 
employment as the result of either of these disabilities.  In 
sum, the evidence he has presented does not reflect a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Rating Schedule.  
Accordingly, the Board does not find that additional action 
is warranted under 38 C.F.R. § 3.321(b)(1). 

Based on the evidence of record, the Board concludes that the 
objective findings of the veteran's GSW, residuals of 
injuries to MG XX, do not warrant more than a 10 percent 
evaluation under Diagnostic Code 5320 (2000).  In addition, 
as hypersensitivity to the right chest entrance wound scar is 
noted by the VA examiner, under Diagnostic Code 7804, a 
separate 10 percent evaluation, but no more, for tender and 
painful scarring is warranted.


b. Right eye disorder

In June 1951, while the veteran was enrolled in a VA training 
program under Public Law 16, he was struck in the right eye 
by a nail.  There was immediate loss of vision.  A July 1951 
hospital summary revealed a perforated right eye involving 
cornea, iris and lens, with a traumatic cataract.  At the 
time the veteran experienced light perception only in the 
right eye, and left eye vision was 20/20.

An October 1951 rating decision granted service connection 
for the right eye injury, and assigned a 30 percent 
evaluation. This rating is now protected from reduction.

In February 2000, the veteran filed a claim for an increased 
rating for the right eye injury.

A March 2000 VA eye examination revealed best corrected 
distant vision of 20/25 in the left eye, and right eye vision 
was limited to finger count at one foot.  The examiner noted 
that the veteran's right cornea showed a 3 to 4 mm-horizontal 
opacity in the inferior quadrant with a small degree of iris 
synechia present to the cornea.  The right eye was surgically 
aphakic.  The diagnostic impression was corneal scar, 
apparent optic atrophy, and traumatic maculopathy, right eye, 
secondary to prior trauma right eye; surgical aphakia, right 
eye, secondary to traumatic cataract; and nuclear sclerotic 
cataract format, mild, left eye.

There were multiple abnormalities of the right eye due to the 
penetrating ocular trauma.  It did not appear that the vision 
could be corrected any better than finger count at one foot, 
so the eye was legally blind with no apparent hope of 
improvement with any treatment.  The left eye had a mild 
degree of nuclear sclerotic cataract formation.  The 
patient's right exotropia was cosmetic in nature only and did 
not necessitate treatment.

An April 2000 rating decision continued the 30 percent 
evaluation.

The veteran is currently in receipt of a 30 percent 
disability evaluation for defective vision of the right eye, 
involving cornea, iris and lens, resulting in traumatic 
cataracts, assigned under 38 C.F.R. § 4.84a, Diagnostic Code 
6070.  The Board concurs with the RO's findings that the 
medical evidence in this case does not demonstrate that the 
veteran's service-connected right eye disability warrants an 
increased disability rating under the applicable diagnostic 
codes.

A 30 percent evaluation is warranted when the veteran is 
blind in one eye (having only light perception), and visual 
acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (2000).  A 40 percent evaluation is 
warranted with blindness in one eye (having only light 
perception) with 20/50 vision in the other eye.  38 C.F.R. § 
4.84(a), Diagnostic Code 6069 (2000).

The best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2000).  Compensation is payable for certain combinations of 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383 (2000).

Applying the veteran's visual acuity levels to Table V in 38 
C.F.R. § 4.84a, a 30 percent disability rating is 
demonstrated.  Thus, the 30 percent evaluation under the 
provisions of DC 6070 represents the veteran's current level 
of disability under the VA rating criteria for his defective 
vision of the right eye.  The medical evidence in this case 
does not show that the veteran's nonservice-connected left 
eye vision provides a basis to warrant a 40 percent 
evaluation under DC 6069.  On VA examination in March 2000, 
corrected vision was 20/25 in the left eye.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For example, because the veteran does not have 
anatomical loss of the right eye, a 40 percent evaluation is 
not warranted under DC 6066.  In this case, the Board finds 
no provision upon which to assign a higher rating.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected right eye disability require frequent 
hospitalization.  Similarly, he has not reported that he 
experiences, nor is there probative evidence showing, marked 
interference with employment as the result of his right eye 
disability.  In sum, the evidence he has presented does not 
reflect a disability picture that is so exceptional or 
unusual that it is not adequately represented by VA's Rating 
Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1). 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for 
defective vision of the right eye.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  38 C.F.R. §§ 
3.102, 4.3.


ORDER

1.  Entitlement to an increased evaluation for residuals of a 
GSW, with injury to MG XX, currently evaluated at 10 percent 
disabling, is denied.

2.  Entitlement to a separate 10 percent evaluation, but no 
more, for a tender and painful right chest GSW scar is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

3.  Entitlement to an increased evaluation for defective 
vision, right eye, is denied.


REMAND

Service medical records reflect that the veteran sustained a 
bullet wound to the chest during combat in February 1944.  
The bullet entered the right chest at the right anterior 
axillary line just below the axillary fold, traversed the 
chest and exited just below the angle of the right scapula.  
After a stormy course complicated by a chronic pleural 
fistula and emphysema, his wounds completely healed and he 
was returned to duty in September 1944. Subsequently he was 
separated from service in March 1945.

By rating decision in March 1948, the veteran was assigned a 
40 percent evaluation for GSW, right chest, with residuals of 
comminuted rib fracture, 8th, right, pleuritis, with metallic 
foreign bodies retained.  The rating was assigned under 
Diagnostic Code 6818, and is protected from reduction by law, 
having been in effect for more than 20 years.  38 C.F.R. § 
3.951(b) (2000).

The veteran filed an increased ratings claim in February 
2000. 

In a March 2000 VA examination the veteran denied any 
symptoms of shortness of breath or pleuritic pain.  X-rays 
revealed the lungs to be free of any acute process; there was 
minimal parenchymal scarring in the right, mid, and lower 
lung associated with some pleural thickening; and there were 
a few small bullet fragments along the posterior aspect of 
the right mid chest.  The lungs were otherwise clear, and 
pulmonary vasculature was unremarkable.  The heart was 
slightly enlarged.  No respiratory capacity testing was 
performed, and none appear to have been performed in the 
recent past.

The Rating Schedule for evaluating respiratory disabilities 
was amended, effective October 7, 1996.  Prior to this date, 
the service-connected pleural cavity injury herein, was rated 
under Diagnostic Code 6818, Pleural cavity, injuries, 
residuals of, including gunshot wounds.  The amendment in 
effect rescinded Diagnostic Code 6818.  As of October 7, 
1996, GSWs involving the pleural cavity were to be rated 
under the criteria of Diagnostic Code 6843, Traumatic chest 
wall defect, pneumothorax, hernia, etc.  38 C.F.R. § 4.97, DC 
6843 (2000).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the veteran filed his current claim over 3 years after the 
rating code changes, accordingly, the claim need only be 
evaluated under the current rating criteria.

As noted, the March 2000 VA examination did not include a 
respiratory capacity examination, to evaluate any current 
residuals of restrictive lung capacity.  In addition, the 
April 2000 rating decision evaluated the veteran's GSW, 
residual injuries to the pleural cavity, using the incorrect, 
rescinded Diagnostic Code 6818 criteria.  As the veteran's 
claim was filed after October 1996, the appropriate rating 
code for consideration is Diagnostic Code 6843.  (The Board 
notes that the Statement of the Case references Diagnostic 
Code 6843.)  As such, this claim must be remanded for a VA 
examination, and evaluation by the RO under the proper 
diagnostic code.

The Board further notes that because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA), a remand in this case is also required for compliance 
with the notice and duty to assist provisions contained in 
the new law. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons as 
well, a remand is required.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request the veteran to 
identify all health care professionals 
who have provided him with medical 
treatment for his GSW, including residual 
injury to the pleural cavity.  The RO 
should obtain medical records, not 
already associated with the claims file, 
from all sources identified by the 
veteran.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO should notify 
the veteran of the records it has been 
unable to obtain.  

2.  The RO should arrange for the veteran 
to be scheduled for a respiratory 
examination to ascertain the current 
nature and severity of all impairment 
resulting from his GSW, including 
residuals of injury to the pleural 
cavity, and other restrictive lung 
capacity pathology. The claims folder and 
a copy of this remand should be made 
available to the examiner for review 
prior to the examination. The examiner 
should document all findings, and 
differentiate, to the extent possible, 
any manifestations referable solely to 
the veteran's service-connected pleural 
cavity injury, as a residual of a gunshot 
wound to the right chest.  An opinion as 
to the effect, if any, of the wound on 
the pleural cavity must be given, as well 
as the extent of any such wound-related 
residuals.  The examiner should state 
findings which address the rating 
criteria of 38 C.F.R. § 4.97, DC 6843 
(2000).  Pulmonary function tests should 
be conducted in compliance with the 
rating criteria.  Additional findings 
should be made with regard to the 
presence or absence of any associated 
pain in the chest, dyspnea on exertion, 
adhesions of the diaphragm, restricted 
excursions, myocardial deficiency, 
thickened pleura, restricted expansion of 
the lower chest, compensating 
contralateral emphysema, deformity of the 
chest, scoliosis, or hemoptysis.  If VA 
cardiovascular examination is needed to 
complete these directives, such should be 
ordered and performed. All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All findings should be made part 
of the examination reports, copies of 
that must be made part of the claims 
folder.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

4.  The RO should then readjudicate the 
claim on appeal on the merits and based 
on all of the evidence in the claims 
folder.  The RO is to ensure that the 
veteran's claim is considered under 
Diagnostic Code 6843.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


